Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tammy L. Meikle on February 24, 2021.

The application has been amended as follows: 

In claim 8, line 2, the limitation “included” is hereby deleted.
In claim 8, line 3, the limitation “included” is hereby deleted.

In claim 10, line 11, the limitation “a first thread and a second thread” is hereby amended to read “the first thread and the second thread”. 

In claim 17, line 2, the limitation “included” is hereby deleted.
In claim 17, line 3, the limitation “included” is hereby deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to disclose or render obvious the newly amended limitations in each of the independent claims. As the Examiner’s Amendment above preclude potential issues under 35 USC 112(b), the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Full faith and credit have been given to the previous examiner’s search, as per MPEP 704.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KEITH E VICARY/Primary Examiner, Art Unit 2182